Citation Nr: 1717565	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-23 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for a left knee disability to include residuals, trauma to left knees status post-surgical repair with knee replacement.  

2.  Entitlement to a disability rating in excess of 10 percent from April 13, 2009 to  April 29, 2016, and in excess of 20 percent thereafter for a left hip disability. 

3. Entitlement to an increased rating in excess of 10 percent from April 13, 2009 to April 29, 2016, and in excess of 20 percent thereafter for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1975 to April 1977.

This matter comes to the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA) which declined to increase the Veteran's evaluations for his left knee, left hip, and lumbar spine disabilities. 

By way of procedural history, the Board notes that in a May 2016 rating decision, the RO increased the Veteran's disability rating for his left knee disability to 30 percent effective April 13, 2009, and increased each of the Veteran's ratings for his left hip and lumbar spine disabilities to 20 percent effective April 29, 2016.  The Board notes that while the RO did grant these increases, the ratings are not a full grant of the benefits sought.  As this was not a full grant of the benefits sought on appeal and the Veteran has not indicated that his appeal has been withdrawn, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

FINDINGS OF FACT

1. Throughout the appeal period, the Veteran has had chronic residuals following left knee total knee replacement, consisting of severe painful motion, weakness and instability in his left knee.  

2. The Veteran has had malunion of the femur with a marked hip disability throughout the entirety of the appeal period. 

3.  While the evidence of record does not reflect that the flexion of the Veteran's lumbar spine is limited to 30 degrees or less or that he has favorable ankylosis of the entire thoracolumbar spine, the Veteran's degree of functional loss throughout the appeal period equates to flexion limited to 30 degrees or less.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 60 percent for a left knee disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5055 (2016).

2. The criteria for a disability rating of 30 percent for a left hip disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5255 (2016). 

3. The criteria for a disability rating of 40 percent for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the evaluation of his service-connected left knee, left hip, and lumbar spine disabilities. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With regard to the duty to assist, the Board notes that the Veteran's service treatment records (STRs) and post-service medical records have been obtained. There is no indication that any additional evidence, relevant to the issue decided, is available and not part of the claims file. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

II. Increased Rating Claims Generally

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement. 38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.  


III. Left Knee Disability

The Veteran seeks an increased rating for his left knee disability which is currently rated at 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055.  
The Veteran complains of continuous, increasing pain and instability in his left knee that limits his ability to sit or stand for longer than fifteen minutes, to walk more than 1/4 of a mile, or to climb stairs.  He states that he has been unable to take medication for pain management because of his position as a truck driver and the inability to take any medication that could potentially interfere with his driving.  See May 2009 Veteran Statement and Notice of Disagreement (NOD).  

In May 2009, the Veteran was provided a VA examination where he reported increased instances of his knee giving way while at work.  He noted that his pain was constant, particularly when using the clutch in his truck.  The examiner noted tenderness and pain at rest.  He saw that the Veteran's active range of motion was normal. X-ray testing was performed.  The Veteran was diagnosed with degenerative arthrosis of the left knee.  The examiner reported that the Veteran's disability impacted his occupational activities negatively due to decreased mobility, weakness, fatigue, and pain.  See May 2009 VA Examination.  

Another VA examination was afforded the Veteran in August 2010.  He continued to report that his left knee symptoms were worsening, making him unable to stand for more than twenty minutes, sit for more than forty-five minutes, or walk for more than fifty feet pain free.  He described constant, sharp pain and said that his knee joint occasionally locks.  He stated that he could not take medication often for his knee pain because it caused excessive sleepiness. See August 2010 VA Examination. 

At a February 2012 VA examination, the Veteran again reported progressive worsening of his left knee pain with the inability to walk fifty feet or sit for thirty minutes without experiencing pain.  See February 2012 VA Examination. 
The Veteran's final VA examination was performed in April 2016.  He continued to report increasing pain and weakness in his left knee joint along with limited mobility.  The examiner found that the Veteran's range of motion was abnormal.  He was unable to extend his left leg further than 14 degrees.  The examiner noted that the Veteran walked with a limp due to weakness in his left knee for weight-bearing.  She reported the regular use of a walker or a cane.  The Veteran exhibited pain on flexion and extension and with weight-bearing.  The examiner noted that the Veteran's disability would create difficulty with prolonged standing or walking and he would not have the ability to squat or climb ladders.  See April 2016 VA Examination.  

VA Medical Center Treatment records echo the Veteran's assertions of constant pain and weakness in his left knee.  See VA Medical Records. 

The Board finds that the symptomatology associated with the Veteran's left knee disability most nearly approximates a 60 percent evaluation, under DC 5055.  The pertinent evidence of record shows that throughout the appeal period the Veteran has consistently, competently, and credibly described that he experiences severe painful motion of his left knee, which he is unable to manage through medication due to his job, and experiences severe weakness and instability in his left knee which is supported by reports of his knee giving way and his need to utilize a walker or a cane on a regular basis.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied and thus result in the 60 percent rating.  A higher 100 percent evaluation is only warranted for one year following the implantation of a prosthesis, thus it does not apply to the Veteran's case. 

IV. Left Hip Disability

The Veteran seeks an increased rating for his left hip disability which is currently rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.   
The Veteran reports a progressive worsening of left hip pain due to shortening of his left leg after left leg total knee replacement (TKR).  He states that the pain limits his ability to stand for more than a half hour or to walk more than about one mile.  

At an August 2009 VA examination, the Veteran reported that his increasing hip pain adversely affected his ability to move around.  The examiner performed range of motion testing and found that the Veteran's left hip flexion was limited to 98 degrees instead of the full 145 degrees.  X-ray testing showed minimal degenerative changes in the Veteran's left hip with no fractures or dislocation.  He found that the Veteran's left hip disability caused pain that negatively affected his daily activities.  See August 2009 VA Examination.  

At a later VA examination, the examiner determined that the Veteran's degenerative changes in his left hip resulted in a 75% decrease in his ability to do the activities of daily living, including walking, standing, and sitting.  See August 2010 VA Examination. 

During a February 2012 VA examination, the Veteran reported that his left hip was worsening because of changes in weight distribution due to his service-connected left knee injury.  He stated that the pain in his hip prohibited him from being able to get up and down out of his truck.  See February 2012 VA Examination.  

At the Veteran's final VA examination, he continued to report daily left hip pain. He stated that the result of the pain was functional impairment, including the inability to bend, run, jump, or walk for more than one-quarter of a mile.  Initial range of motion testing showed that the Veteran's flexion, extension, and abduction of his left hip were abnormal.  Pain during flexion and extension were noted on examination as causing functional loss.  The examiner noted the Veteran's leg length discrepancy.  She also noted the Veteran's regular use of a cane and walker for ambulation.  See April 2016 VA Examination.  

VA Medical Center Treatment records from the entirety of the appeal period support the Veteran's contentions that his left hip disability has continued to worsen.  See VA Medical Records.

The Board finds that the symptomatology associated with the Veteran's left hip disability most nearly approximates a 30 percent evaluation.  The Veteran has continually complained of pain and weakness in his left hip throughout the appeal period and has competently and credibly described the functional limitations caused by this impairment.  The Board finds that the evidence, including the August 2010 VA examiner's opinion that the Veteran suffers a 75% functional loss due to his hip disability, supports the determination that the Veteran's disability rises to the level of a marked hip disability. The Veteran has malunion of the left femur that is accompanied by a marked left hip disability, thereby satisfying the requirement for a 30 percent disability rating under DC 5255, for the entirety of the appeal period.  A higher 60 percent evaluation is not warranted as the medical evidence does not demonstrate a fracture of the surgical neck of the femur or nonunion of the femur.  Nor is thigh flexion limited to 10 degrees or is there ankylosis demonstrated.

V. Lumbar Spine Disability

The Veteran seeks an increased rating for a lumbar spine disability that is currently rated at 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242. 

The Veteran maintains that his service-connected lumbar spine disability has increased in severity, manifesting as daily, constant low back pain and stiffness. 

At an August 2009 VA examination, the Veteran reported chronic, unremitting pain which limited his ability to walk long distances. The examiner performed range of motion testing.  He identified objective evidence of pain on active range of motion testing.  The examiner also found that the Veteran had reduced range of motion.  The examiner noted that the Veteran's lumbar spine disability had significant effects on his usual occupation and mild to moderate effects on his daily activities.  See August 2009 VA Examination.  

During an August 2010 examination, the Veteran again described chronic low back pain.  He explained that the low back pain he was experiencing was due to the distribution of weight secondary to his left knee injury.  He stated that it had been a slow, progressive increase in pain in his low back due to an increase in pain in his left knee.  See August 2010 VA Examination.  At the Veteran's next VA examination, he continued to report increasing low back pain and limitations on prolonged walking and standing.  See February 2012 VA Examination. 

At the Veteran's April 2016 VA examination, the Veteran reported flare-ups that occurred one to two days a week due to aggravation.  He also stated that the back pain limits his ability to lift over ten pounds.  Range of motion testing showed that the Veteran's forward flexion and extension were abnormal.  His forward flexion was 0 to 40 degrees instead of 0 to 90 degrees.  The Veteran's extension was 0 to 10 degrees instead of 0 to 30 degrees.  There was objective evidence of pain on both forward flexion and extension and with weight bearing.  The examiner noted that the Veteran had severe radicular pain, paresthesias and/or dysesthesias, and severe numbness in the right lower extremity with sciatic nerve involvement.  There was no ankylosis of the spine.  The examiner stated that the Veteran uses braces, canes, and walkers on a regular basis.  See April 2016 VA Examination.  

VA Medical Center Treatment records from the entirety of the appeal period support the Veteran's averments concerning his lumbar spine.  See VA Medical Records.

The Board finds that the symptomatology associated with the Veteran's service-connected lumbar spine disability most nearly approximates, at most a 40 percent evaluation.  The pertinent evidence of record shows that the Veteran has increasing pain, weakness, and lack of endurance that requires the regular use of assistive devices for ambulation.  The provisions of 38 C.F.R. § 4.40 and § 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups as cited in DeLuca v. Brown and Mitchell v. Shinseki, have been considered and applied under 38 C.F.R. §4.59.  A higher evaluation of 40 percent for degenerative arthritis is not typically warranted unless the evidence shows forward flexion of the thoracolumbar spine that is 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Although the evidence of record does not show that the Veteran's forward flexion is so limited or that he has favorable ankylosis of the entire thoracolumbar spine, with consideration of the functional effects and functional loss upon the Veteran's low back during flare-ups, the Board finds that it is equivalent to forward flexion limited to 30 degrees and thus a 40 percent evaluation.  A higher 50 percent evaluation is not warranted, however, as no evidence supports a finding of ankylosis.  



ORDER

A rating of 60 percent for a left knee disability to include residuals, trauma to left knees status post-surgical repair with knee replacement is granted for the entirety of the appeal period.  

A rating of 30 percent for a left hip disability is granted for the entirety of the appeal period. 

A rating of 40 percent for a lumbar spine disability is granted for the entirety of the appeal period. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


